TO BE PUBLISHED IN THE OFFICIAL REPORTS

                       OFFICE OF THE ATTORNEY GENERAL
                                 State of California

                            DANIEL E. LUNGREN
                               Attorney General
                 ______________________________________
                   OPINION                :
                                          :     No. 97-903
                       of                 :
                                          :     December 5,
                                                1997
             DANIEL E. LUNGREN            :
                Attorney General          :
                                          :
              GREGORY L. GONOT            :
                 Deputy Attorney          :
                    General
                                          :
 ______________________________________________________________________

   THE HONORABLE DICK MONTEITH, MEMBER OF THE CALIFORNIA
STATE ASSEMBLY, has requested an opinion on the following question:

     May a school district adopt a "zero tolerance" policy mandating expulsion of a
student for a first offense involving the possession of a controlled substance or alcohol?

                                     CONCLUSION

     A school district may not adopt a "zero tolerance" policy mandating expulsion of a
student for a first offense involving the possession of a controlled substance or alcohol.
Such an automatic expulsion policy would contravene state law as explicitly determined
by the Legislature.

                                       ANALYSIS

     The Legislature has enacted a comprehensive statutory scheme (Ed. Code,
§§ 48900-48926) Footnote No. 1 governing the suspension and expulsion of pupils from
elementary and secondary schools. "Suspension" is defined as the "removal of a pupil
from ongoing instruction for adjustment purposes . . ." (§ 48925, subd. (d)), is limited to
five consecutive days (§ 48911, subd. (a)), and may be imposed by the school principal or
the district superintendent on the basis of an informal conference with the pupil (§ 48911
subd. (b)). "Expulsion" is the "removal of a pupil from (1) the immediate supervision and
control, or (2) the general supervision, of school personnel . . . ." (§ 48925, subd. (b).)
Expulsion, as the most drastic measure a school district may take in response to student
offenses, "must be exercised with great care." (57 Ops.Cal.Atty.Gen. 439, 441 (1974).)
Footnote No. 2

     We are asked whether a school district may adopt a "zero tolerance" policy requiring
the expulsion of any student who commits a controlled substance or alcohol possession
offense, even if the student has no prior record. We conclude that such an automatic
expulsion policy would contravene state law.

     Expulsion requires a hearing for the pupil and his or her parent or guardian before
the governing board of the school district (§ 48918, subd. (a)), a hearing officer, or
administrative panel (§ 48918, subd. (d)) within 30 schooldays from the date of the
expulsion recommendation made by the school principal or the district superintendent
(§ 48918, subd. (a)) and may be appealed to the county board of education (§ 48919).

     The offenses that may result in expulsion--including expulsion for the possession,
use, sale, or provision of a controlled substance or an alcoholic beverage or intoxicant--
are set forth in section 48900:

      "A pupil may not be suspended from school or recommended for expulsion unless
the superintendent or the principal of the school in which the pupil is enrolled determines
that the pupil has:

     ". . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

     "(c) Unlawfully possessed, used, sold, or otherwise furnished, or been under the
influence of any controlled substance . . , an alcoholic beverage, or an intoxicant of any
kind.

     ". . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ."

With specific regard to expulsions for offenses involving controlled substances or alcohol,
section 48915 provides:

     "(a) Except as provided in subdivision[] (c) . . . , the principal or the superintendent
of schools shall recommend the expulsion of a pupil for any of the following acts
committed at school or at a school activity off school grounds, unless the principal or
superintendent finds that expulsion is inappropriate, due to the particular circumstance:

     ". . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

      "(3) Unlawful possession of a controlled substance . . . , except for the first offense
for the possession of not more than one avoirdupois ounce of marijuana, other than
concentrated cannabis.

     ". . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
     "(b) Upon recommendation by the principal, superintendent of schools, or by a
hearing officer or administrative panel appointed pursuant to subdivision (d) of section
48918, the governing board may order a pupil expelled upon finding that the pupil
committed an act listed in subdivision (a) or in subdivision . . . (c) . . . of section 48900.
A decision to expel shall be based on a finding of one or both of the following:

    "(1) Other means of correction are not feasible or have repeatedly failed to bring
about proper conduct.

    "(2) Due to the nature of the act, the presence of the pupil causes a continuing
danger to the physical safety of the pupil or others.

     "(c) The principal or superintendent of schools shall immediately suspend . . . and
shall recommend expulsion of a pupil that he or she determines has committed any of the
following acts at school or at a school activity off school grounds:

     ". . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

     "(3) Unlawfully selling a controlled substance . . . .

     ". . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

   "(d) The governing board shall order a pupil expelled upon finding that the pupil
committed an act listed in subdivision (c) . . . .

     ". . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ."

Section 48914 requires the governing board of each school district to establish rules and
regulations governing procedures for the expulsion of pupils.

      The proposed zero tolerance policy, as contemplated in the question presented,
would call for the principal or superintendent to recommend expulsion of a student for
the first instance of any of the offenses involving controlled substances or alcohol, and
for the district board to decide in favor of the recommended action by finding either that
"[o]ther means of correction are not feasible" (§ 48915, subd. (b)(1)) or that "[d]ue to the
nature of the act, the presence of the pupil causes a continuing danger to the physical
safety of the pupil or to others" (§ 48915, subd. (b)(2)). Drug and alcohol offenses would
be treated as automatically meeting one of these criteria.

      A school district may, it is argued, reasonably conclude that because of an
intractable and ongoing drug problem at its schools, other means of correction are not
feasible, particularly where notwithstanding repeated and emphatic warnings against
student involvement with drugs and alcohol, the pupil has knowingly violated the rules. It
is also argued that because of the impaired physical and mental state that drugs and
alcohol can produce, particularly in impressionable young persons who are not fully
cognizant of their limits, the nature of the offense is such that the presence of a pupil who
has knowingly violated the zero tolerance policy represents a continuing danger to the
physical safety of other pupils. Thus, it is contended that any violation of the zero
tolerance policy may be treated by the district board as satisfying one or both of the
criteria set forth in section 48915, subdivision (b).

      In effect, the proposed zero tolerance policy would mean that the principal, the
superintendent, and the district board must treat the first offense as leading inexorably to
expulsion because the district has concluded that any drug or alcohol offense inherently
meets the criteria of section 48915, subdivision (b). As part of the zero tolerance policy,
all students would be given explicit warning as to the consequences of a violation. The
deterrent effect of the policy would be based upon the students' knowledge that the first
instance of any of the offenses involving controlled substances or alcohol would, without
exception, result in expulsion.

      In determining whether the proposed local school policy would be consistent with
state law, we look to well-established principles of statutory construction when
interpreting the controlling language of sections 48900-48926. As explained by the
Supreme Court in Dyna-Med., Inc. v. Fair Employment and Housing Com. (1987) 43
Cal. 3d 1379, 1386-1387:

     "Pursuant to established principles, our first task in construing a statute is to
ascertain the intent of the Legislature so as to effectuate the purpose of the law. In
determining such intent, a court must look first to the words of the statute themselves,
giving to the language its usual, ordinary import and according significance, if possible,
to every word, phrase and sentence in pursuance of the legislative purpose. A
construction making some words surplusage is to be avoided. The words of the statute
must be construed in context, keeping in mind the statutory purpose, and statutes or
statutory sections relating to the same subject must be harmonized, both internally and
with each other, to the extent possible. [Citations.] Where uncertainty exists consideration
should be given to the consequences that will flow from a particular interpretation.
[Citation.] Both the legislative history of the statute and the wider historical
circumstances of its enactment may be considered in ascertaining the legislative intent.
[Citation.]"

      Initially, we observe that section 48915 identifies one situation in which an offense
involving controlled substances must result in expulsion. The principal or superintendent
"shall" immediately suspend and "shall" recommend expulsion of a pupil who he or she
determines has committed the act of unlawfully selling a controlled substance at school
or at a school activity off school grounds. (§ 48915, subd. (c)(3).) The governing board of
the district "shall" order such pupil expelled upon finding that the pupil did commit the
offense in question. (§ 48915, subd. (d).) Expulsion is also mandated for three other
offenses that directly involve physical safety. Footnote No. 3 Non-sale offenses involving
controlled substances require that the principal or superintendent "recommend" expulsion,
unless the responsible official "finds that expulsion is inappropriate, due to the particular
circumstance." (§ 48915, subd. (a).) This legislative directive, however, does not apply to
"the first offense for the possession of not more than one avoirdupois ounce of marijuana,
other than concentrated cannabis." (§ 48915, subd. (a)(3).)

      The district board "may," upon recommendation of the principal or the
superintendent, order a pupil expelled upon finding that the pupil committed one of the
acts in question. (§ 48915, subd. (b).) However, as noted previously, such decision must
be based upon a finding that other means of correction are not feasible or have repeatedly
failed to bring about proper conduct (§ 48915, subd. (b)(1)) Footnote No. 4 or that, due to
the nature of the act, the presence of the pupil would cause a continuing danger to the
physical safety of the pupil or others. (§ 48915, subd. (b)(2).)

      With regard to the finding set forth in subdivision (b)(1) of section 48915, the
district would necessarily rely on a lack of success in utilizing other means of correction
for drug and alcohol offenses. We believe such past experience must be with respect to
the particular pupil whose expulsion proceeding is before the district. For example, a
pupil whose record suggests a tractable nature or who demonstrates genuine remorse for
his or her actions may be suspended (§ 48900.5) or required to perform community
service on school grounds during nonschool hours (§ 48900.6). A finding under
subdivision (b)(1) of section 48915 that does not take into account individualized
circumstances may deny the pupil's right to due process. (See Garcia v. Los Angeles
County Bd. of Education (1981) 123 Cal. App. 3d 807, 810-813.)

      Under subdivision (b)(2) of section 48915, the inquiry is whether, in view of the
nature of the act, the continued presence of the pupil would pose a risk to the physical
safety of the pupil or others. This finding, with its focus on the nature of the act, lends
itself to a more categorical approach. However, a rational connection must still be made
between the presence of the student on campus and a continuing danger to the physical
safety of the pupil or others. (See Tot v. U.S. (1943) 319 U.S. 463, 466-468; Rafaelli v.
Committee of Bar Examiners (1972) 7 Cal. 3d 288, 291-301; Mike Moore's 24-Hour
Towing v. City of San Diego (1996) 45 Cal. App. 4th 1294, 1306.) Drug or alcohol use by
its very nature poses a danger to the physical safety of the user, particularly if the user is
a minor. Those who must interact with one who uses drugs or alcohol may also be at risk
as to their physical safety. However, it would be difficult to conclude that the offending
pupil must be removed from the school in order to avert a continuing danger to his or her
physical safety or that of other pupils in all cases.

     Leaving aside questions of arbitrariness and lack of evidentiary support, the fatal
flaw we find in the proposed policy is that it is in conflict with the Legislature's
determination that mandatory expulsion is for the most serious offenses, namely,
possessing, selling, or otherwise furnishing a firearm; brandishing a knife at another
person; unlawfully selling a controlled substance; or committing or attempting to commit
a sexual assault or battery. (§ 48915, subd. (c).) Indeed, the Legislature does not even
direct consideration of expulsion for all drug offenses; it excepts from such
administrative action a first offense possession of one ounce or less of marijuana.
(§ 48915, subd. (a)(3).) Footnote No. 5 Other than with respect to the four extremely
serious offenses listed in section 48915, subdivision (c)(3), a district may not refuse to
exercise the discretionary authority granted to it under the statutory scheme.

      Instead, the Legislature intended a case-by-case application of the criteria set forth
in section 48915, subdivision (b), since an expulsion results in such serious consequences
for the student and for the district in terms of the alternative educational arrangements
that must be made for the expelled student. (See § 48916.) We also note that the use of an
automatic approach in dealing with drug and alcohol offenses would make subdivision
(b)(2) of section 48915 virtually meaningless. If every drug or alcohol possession offense
may be deemed to cause a continuing danger to the physical safety of the pupil or others,
so also may the other offenses listed in subdivision (a) of section 48915, since they
involve the infliction of physical injury or the threat thereof. In order for subdivision
(b)(2) of the statute to have any real significance, the offenses least likely to produce a
direct physical threat (e.g., a first time alcohol possession offense) must be viewed as
eligible for diversion of the student into disciplinary channels other than expulsion. To
remove offenses from consideration of non-expulsion disciplinary action simply because
they involve drugs or alcohol would make such offenses subject to harsher treatment than,
for example, causing serious physical injury to a pupil in a schoolyard gang attack. The
Legislature has already decided that only one particular drug offense warrants mandatory
expulsion--the sale of a controlled substance. (§ 48915, subd (d).) A school district may
not undermine such legislative determination in fashioning its own mandatory expulsion
policy.

     Accordingly, we conclude that a school district's proposed zero tolerance policy
which would mandate expulsion for a first offense involving possession of a controlled
substance or alcohol would be inconsistent with state law governing expulsions of school
students and therefore may not be adopted by a school district.

                                                 *****

Footnote No. 1
All section references herein are to the Education Code.
Footnote No. 2
In 80 Ops.Cal.Atty.Gen. 85, 87-88 (1997), we concluded that a school district may suspend the
enforcement of an expulsion order.
Footnote No. 3
These offenses are: possessing, selling, or otherwise furnishing a firearm; brandishing a knife at another
person; and committing or attempting to commit a sexual assault or committing a sexual battery. (§ 48915,
subd. (c)(1), (2), (4).)
Footnote No. 4
As we are concerned here with first offenses, the second clause of section 48915, subdivision (b)(1) would
not, as a practical matter, be available as a basis for the district's decision to expel.
Footnote No. 5
We also note that the Legislature has explicitly recognized suspension as an appropriate disciplinary
measure for a first offense involving a controlled substance or alcohol. Section 48900.5 provides in part as
follows:

    "Suspension shall be imposed only when other means of correction fail to bring about proper conduct.
However, a pupil . . . may be suspended for any of the reasons enumerated in Section 48900 upon a first
offense, if the principal or superintendent of schools determines that the pupil violated subdivision (a), (b),
(c), (d), or (e) of Section 48900 or that the pupil's presence causes a danger to persons or property or
threatens to disrupt the instructional process."